judgment of the court, on a re-hearing, was pronounced by
Eustis, C. J.
Having entertained some doubts as to the correctness of the decision in this case, on examining the petition of counsel for a re-hearing, we granted it, and the case has been elaborately argued on both sides. A careful consideration of the authorities and arguments submitted, has justified us in our original conclusions, and we are satisfied of the correctness of the judgment rendered.
The judgment, therefore, of this court remains undisturbed.